MEMORANDUM **
Hector Renato Urquilla-Morales, a na*729tive and citizen of El Salvador, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing his appeal from an immigration judge’s (“IJ”) order of removal. We dismiss the petition for review for lack of jurisdiction.
On December 28, 2005, the BIA granted Urquilla-Morales’s motion to reopen and remanded the proceedings to the IJ. See In re Urquilla-Morales, 2005 WL 8709278 (BIA Dec. 28, 2005). There is, therefore, no longer a final order of removal for us to review. See Timbreza v. Gonzales, 410 F.3d 1082, 1083 (9th Cir.2005) (order). We repeat that “parties are instructed in other like circumstances to give notice to this court.” Id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.